                Case 2:20-cr-00579-SVW Document  544 Filed
                                        UNITED STATES      06/16/21
                                                      DISTRICT COURTPage 1 of 1 Page ID #:6471
                                                                  CENTRAL DISTRICT OF CALIFORNIA



                                                                       CRIMINAL MINUTES - TRIAL

 Case No.               2:20-cr-00579-SVW                                                                                                    Date           June 16, 2021

 Present: The Honorable                   STEPHEN V. WILSON, U.S. DISTRICT JUDGE

 Interpreter              Hermineh R. Panossian & Liliya Boshyan

                                                                                                                                                       Christopher Fenton
                                                                                                                                                          Scott Paetty
                       Paul M. Cruz                                       Katie Thibodeaux/Terri Hourigan                                               Catherine Ahn,
                       Deputy Clerk                                          Court Reporter/Recorder                                                 Assistant U.S. Attorney




                        U.S.A. v. Defendant(s):                           Present    Cust.     Bond                       Attorneys for Defendants:                 Present     App.        Ret.

1) Richard Ayvazyan                                                         X                     X         1) Ashwin J. Ram; Michael A. Keough; Nicholas P.             X                   XX
                                                                                                            Silverman; Megan Newcomer                                    X                    X
                                                                                                                                                                         X                    X
2) Marietta Terabelian                                                      X                     X         2) John Lewis Littrell; Ryan Fraser                          X                    X
3) Artur Ayvazyan                                                           X                     X         3) Jennifer J. Wirsching; Thomas A. Mesereau, Jr.            X                    X
                                                                                                                                                                         X                    X
6) Arman Hayrapetyan                                                                              X         6) Jilbert Tahmazian
8) Vahe Dadyan                                                              X                     X         8) Peter Johnson




          Day COURT TRIAL                                                   2nd     Day JURY TRIAL                                                   Death Penalty Phase

          One day trial;                  Begun (1st day);            X       Held & continued;                     Completed by jury verdict/submitted to court.

          The Jury is impaneled and sworn.

   X      Opening statements made by                   Defendants

   X      Witnesses called, sworn and testified.

   X      Exhibits identified                                               X       Exhibits admitted

            Government rests.                                         Defendant(s)                                                                                                         rest.

                 Motion for mistrial by                                                           is                  granted                      denied                      submitted

                             Motion for judgment of acquittal (FRCrP 29)                          is                  granted                      denied                      submitted

            Closing arguments made                               Court instructs jury                                        Bailiff sworn

            Clerk reviewed admitted                     exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

            Alternates excused                                   Jury retires to deliberate                                  Jury resumes deliberations

            Finding by Court as follows:                                                                    Jury Verdict as follows:

 Dft #                        Guilty on count(s)                                                            Not Guilty on count(s)

            Jury polled                                                              Polling waived

            Filed Witness & Exhibit lists                                 Filed Jury notes                       Filed Jury Instructions                          Filed Jury Verdict

            Dft #                Referred to Probation Office for Investigation & Report and continued to                                                                     for sentencing.

               Dft #                  remanded to custody.                    Remand/Release#                            issd.             Dft #                released from custody.

          Bond exonerated as to Dft #

   X        Case continued to                June 17, 2021 at 9:00 a.m.                   for further trial/further jury deliberation.
            Other:
                                                                                                                                                      6              :           50
                                                                                                                  Initials of Deputy Clerk                       PMC



CR-78 (10/08)                                                              CRIMINAL MINUTES - TRIAL                                                                               Page 1 of 1
